DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KENNETH BAILYNSON,
                            Appellant,

                                     v.

                       KERRI LYNN MERRICK,
                             Appellee.

                              No. 4D20-2616

                              [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502019DR006913XXXXMB.

  Gary Brookmyer of Brookmyer, Hochman, Probst & Jonas, P.A., Palm
Beach Gardens, for appellant.

  Steven M. Pesso, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.